Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 1 of 21 PageID: 133



NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

ROBERT STERLING DORSEY,           :    CIV. NO. 20-3535 (RMB)
                                  :
                Petitioner        :
                                  :
     v.                           :          OPINION
                                  :
DAVID ORTIZ,                      :
                                  :
                Respondent        :


     This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 (Pet., Dkt. No.

1), challenging his prison disciplinary hearing in the Federal

Bureau of Prisons (“BOP”) and his loss of good conduct time as a

sanction. Petitioner’s motion for discovery (Mot. for Discovery,

Dkt. No. 5); and motion for default judgment (Mot. for Default J.,

Dkt. No. 9) are also before the Court. For the reasons discussed

below, the Court will deny Petitioner’s motions for discovery and

default judgment and deny his petition for writ of habeas corpus.

I.   PROCEDURAL HISTORY

     Petitioner filed a habeas petition under 28 U.S.C. § 2241 on

April 1, 2020. (Pet., Dkt. No. 1.) On April 13, 2020, the Court

issued an Order directing Respondent to file an answer to the

petition within 45 days. (Order, Dkt. No. 2.) Respondent timely

filed an answer to the petition on May 28, 2020. (Answer, Dkt. No.
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 2 of 21 PageID: 134



4.) A Certificate of Service was filed with the answer, stating

that Respondent served a copy of the answer on Petitioner by mail

on May 29, 2020. (Cert. of Service, Dkt. No. 4-2.) Based on

Plaintiff’s motion for discovery, filed on August 5, 2020, and a

letter from Plaintiff received on August 13, 2020 (Letter, Dkt.

No. 6), the Court believed that Petitioner had not received a copy

of the answer with supporting documents and ordered Respondent to

serve another copy of the answer on Petitioner, and to file a

response to his discovery motion. (Order, Dkt. No. 7.) However,

Petitioner   had   received   Respondent’s   answer,   and   Petitioner’s

August 13 letter included a document labeled “28 U.S.C. § 2241,”

which is Petitioner’s reply brief. (Reply Brief, Dkt. No. 6.)

     On December 2, 2020, Respondent filed a brief in opposition

to Petitioner’s discovery motion, and stated that a second copy of

the answer was also sent to Petitioner. (Respt’s Opp. Brief, Dkt.

No. 8.) Petitioner then filed a motion for default judgment. (Mot.

for Default J., Dkt. No. 9.) Petitioner asserts that he never

received a copy of Respondent’s brief in opposition to discovery,

although he had initially received Respondent’s answer. (Letter,

Dkt. No. 11 at 1-2.) Respondent then filed a brief in opposition

to default judgment (Respt’s Default J. Opp. Brief, Dkt. No. 10)

and Petitioner filed a reply brief concerning default judgment.

(Default J. Reply Brief, Dkt. No. 11.)



                                    2
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 3 of 21 PageID: 135




II.   MOTION FOR DISCOVERY

      In    his      motion   for   discovery,   Petitioner     requests     the

following:

            •     Request #1) Video footage dated 8-19-2019
                  between the times of 2:20 and 4:00 p.m. from
                  the Secure Female Facility (SFF) SFF
                  Hazelton at the Library/Education Facility.

            •     Request #2) Statement from J. Torralba
                  dated 8/19/2019, in which he stated in front
                  of the barbershop “You’re not the inmate I
                  was looking for.”

            •     Request #3) Incident Report #3293732, which
                  staff member amended the report and crossed
                  off SFF and replaced it with F.C.C. When
                  was the report handed to Inmate Dorsey?

            •     Request #4) Copy of Lab Report as it
                  pertains to Incident Report #3293732.
                  Inmate requests time, place and results of
                  cellular phone, after it was sent to the
                  lab for forensics to determine ownership.

(Mot. for Discovery, Dkt. No. 5 at 1-2.) Respondent’s Answer and

supporting documents demonstrate that discovery of the materials

requested       by   Plaintiff   could   not   change   the   result   of   this

proceeding. See Chambers v. Sec'y Pennsylvania Dep't of Corr., 442

F. App'x 650, 656 (3d Cir. 2011) (affirming habeas court’s denial

of discovery request where forensics would not demonstrate that

the petitioner was entitled to relief). Therefore, the Court will

not consider Respondent’s brief in opposition to the motion for

discovery because Petitioner never received a copy of it, and will


                                         3
 Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 4 of 21 PageID: 136



instead refer only to the arguments provided in Respondent’s

answer. The Court denies Petitioner’s discovery request for lack

of good cause shown, as discussed in the merits of the petition

below.

III. MOTION FOR DEFAULT JUDGMENT

       Federal Rule of Civil Procedure 55(a) provides:

            Entering a Default. When a party against whom
            a judgment for affirmative relief is sought
            has failed to plead or otherwise defend, and
            that failure is shown by affidavit or
            otherwise, the clerk must enter the party’s
            default.

       The Clerk of Court must enter default before a party may seek

default judgment by motion to the Court. Fed. R. Civ. P. 55(b)(1)

(emphasis    added).   The     Clerk      did   not   enter       default   because

Respondent   timely    filed    an    answer    to    the   petition.       Further,

Respondent timely complied with the Court’s order to serve on

Petitioner    a   second   copy      of   the   answer      and    a   response   to

Petitioner’s motion for discovery. No answer to Petitioner’s reply

brief (Dkt. No. 6) was required or even permitted. See Local Civil

Rule    7.1(d)(6) (“No sur-replies are permitted without permission

of the Judge or Magistrate Judge to whom the case is assigned.”)

Although Petitioner did not receive the second copy of Respondent’s

answer, after he had already received the first copy, and he did

not receive the opposition brief to his discovery motion, which

the Court will not consider because the answer demonstrates there


                                          4
    Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 5 of 21 PageID: 137



is no good cause for discovery, Petitioner is not entitled to

default judgment. 1 Moreover, the Court has received and accepted

as timely Petitioner’s reply brief, where he responded to the

arguments in Respondent’s answer. Therefore, the petition is ready

for determination on the merits, and there is no basis for default

judgment.

IV.     MERITS OF THE PETITION

        A.    The Disciplinary Proceedings

        Petitioner,    now   incarcerated       at     the   Federal   Correctional

Institution      in   Fort   Dix,   New       Jersey    (“FCI   Fort    Dix”),   was

designated to the Federal Correctional Complex (“FCC”) Hazelton in

West Virginia at the time of the incident in question. (Declaration

of Christina Clark 2 (“Clark Decl.”), Ex. 4, Dkt. No. 4-1 at 20;

Ex. 8, Dkt. No. 4-1 at 32.) On August 19, 2019, Petitioner was

charged with violation of Code 108 for Possession of a Hazardous

Tool, a cellphone. (Id., Ex. 5 at ¶¶ 9-10, Dkt. No. 4-1 at 25.)




1Petitioner also sought default judgment because the motion day
for his discovery motion was September 8, 2020, and he did not
receive anything from Respondent concerning that date. (Mot. for
Default J., Dkt. No. 9 at 2.) The motion dates set by the Court
serve only to establish the deadlines for briefing and oral
argument, when oral argument is permitted, and do not implicate
the default judgment rule, which governs responses to pleadings,
not motions. See Local Civil Rules 7.1(c), (d) (governing motion
days and briefing.)

2Christina Clark is a Senior Attorney Advisor with the BOP, FCI-
Fort Dix, and has access to BOP files maintained in the ordinary
course of business. (Clark Decl. ¶1.)
                                          5
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 6 of 21 PageID: 138



See also 28 C.F.R. § 541.3 (BOP Prohibited Acts and available

sanctions). A BOP staff member, J. Torralba, completed Incident

Report No. 3293732, which triggered the disciplinary proceedings.

(Clark Decl., Ex. 5 at ¶12, Dkt. No. 4-1 at 25.) The institution

name on the incident report is SFF Hazelton, but “SFF” was crossed

out and replaced with “FCC.” (Id. ¶ 1.) The incident report

contains the following description of the events leading to the

Code 108 charge against Petitioner:

          On the above date and time, I did a random pat
          search of I/M Dorsey, #43739-083 by the
          library area of the Camp programs building.
          Upon pat searching the above inmate, I
          discovered a small black pouch that contained
          a cell phone and black wired headphones.
          Inmate Dorsey ran from me before I can ask him
          further questions. I called Camp Officer T.
          Becker to help me locate him inside the
          housing unit. We did not locate him on our
          initial search. Officer Becker and I then went
          through bed book card locator. I identified
          Inmate Dorsey from the photo. Officer Decker
          used the intercom system to have Dorsey come
          to the officer’s station. At this time Inmate
          Dorsey changed his appearance by changing into
          grey sweat pants and a long sleeve grey shirt
          sweat shirt. He also now wore glasses. Prior
          to this, Inmate Dorsey wore green pants and a
          short sleeve shirt. We located I/M Dorsey on
          his bunk area. I was then able to positively
          identified [sic] him. Officer Becker took the
          inmate away from the housing area and I
          started to pack his personal items with the
          assistance of Case manager Dugan. Lastly, I
          told SIS officers Marshall and Osborne about
          what transpired in finding the cell phone on
          the above inmate as well as make a positive
          identification.



                                    6
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 7 of 21 PageID: 139



(Clark Decl., Ex. 5 at ¶ 11, Dkt. No. 4-1 at 25.) According to the

incident report, these events occurred on August 19, 2019 at 2:20

p.m., and the incident report was completed later that day at 3:55

p.m. (Clark Decl., Ex. 5, ¶¶ 5, 13, Dkt. No. 4-1 at 25.) The

cellphone was logged into evidence and a chain of custody record

was completed. (Id., Ex. 8 at § IIID, Dkt. No. 4-1 at 33.)

       The BOP conducted an investigation of the incident on August

20, 2019. (Id., Ex. 5 at ¶¶ 23-27, Dkt. No. 4-1 at 25-26.)

Petitioner was given a copy of the incident report and had the

opportunity to make a statement and request witnesses. (Id. ¶¶ 14-

16, 24.) Petitioner did not request witnesses and “did not request

that the CCTV footage be reviewed.” (Id. ¶ 25, Dkt. No. 4-1 at

26.)    The    investigator        approved   the       charges     for    further

proceedings. (Clark Decl., Ex. 5 at ¶ 26, Dkt. No. 4-1 at 26.)

       On   August   22,   2019,    a   hearing   was    held     before   a   Unit

Discipline Committee (“UDC”) and Petitioner provided the statement

“wasn’t me.” (Id., Ex. 5 at ¶¶ 17-21.) See 28 C.F.R. § 541.7

(describing UDC review of the incident report). The UDC referred

the matter to a Discipline Hearing Officer (“DHO”) for greater

sanctions than it had authority to issue. (Clark Decl., Ex. 5 at

¶¶ 18-19., Dkt. No. 4-1 at 25.) In advance of the DHO hearing,

Petitioner received a statement of his rights (Id., Ex. 6, Dkt.

No. 4-1 at 28), notice of the pending hearing, and Petitioner

declined a staff representative and requested one witness. (Id.,

                                         7
 Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 8 of 21 PageID: 140



Ex. 7, Dkt. No. 4-1 at 30.) Petitioner’s witness, Inmate Little,

provided the following written statement:

           The CO and Toraba [sic] came to the unit
           looking for someone. I had know [sic] Idea
           what was going on. I guess they didn’t find
           who they were looking for. Then over the
           loudspeaker, they called inmate Dorsey to the
           front. He went to the front and Mr. Toraba
           [sic] looked at him and said that he was not
           the person he was looking for. Then they had
           a recall. When they came to the unit Mr. Toraba
           [sic] then picked out inmate Dorsey and took
           him up front.

(Clark Decl., Ex. 8 at § III(C)(3), Dkt. No. 4-1 at 32.)

     The DHO hearing was held on August 29, 2019. (Id., Ex. 8 at

§ I(B), Dkt. No. 4-1 at 32.) The DHO notified Petitioner of his

rights and Petitioner waived his right to a staff representative.

(Id. §§ I, II(A.) The DHO considered the Incident Report and the

investigation notes. (Id. § III(D), Dkt. No. 4-1 at 33.) Petitioner

was given an opportunity to testify, and the DHO entered the

witness statement, a photograph of the cellphone, and chain of

custody record into evidence. (Id. § III, Dkt. No. 4-1 at 32-33.)

Petitioner stated, “It was not me. He called me up there and told

me to go back. I was not who he was looking for.” (Id. § III(B)).

     The DHO concluded that Petitioner was guilty of a Code 108

violation at FCC Hazelton. (Id. §§ IV, V, Dkt. No. 4-1 at 33.) The

DHO credited the reporting officer’s description of the incident

(Id. § V), and found Petitioner’s denial and the statement of



                                     8
 Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 9 of 21 PageID: 141



Witness Little to be less credible. (Id.) The DHO explained his/her

reasoning:

           This decision was based upon the fact that you
           were positively identified upon review of the
           bed book card locator and discovered in your
           possession during a pat search was a cellular
           phone, prior to you fleeing the area.

           Your contention that you were not who he was
           looking for was considered but insufficient to
           excuse you from the offense. Mr Torrabla
           [sic], was specific in the written report that
           you were identified as the subject he
           recovered the cellular phone from prior to
           fleeing the area, with the use of the bed book
           card locater. The DHO found it was not
           unreasonable to believe you were able to
           disguise your initial appearance with a change
           of clothes and the addition of facial
           ornaments    you.   However,    after   closer
           consideration it was recognized that you were
           attempting to alter your original appearance
           in hopes of avoiding detected [sic].

           The DHO considered the information provided in
           your witness's written statement, however the
           greater weight of evidence remained with the
           reporting officer[’s] written account and
           identification, whereas your witness may be
           less than truthful to assist you in avoiding
           the consequences of your misconduct.

(Clark Decl., Ex. 8 at § V, Dkt. No. 4-1 at 33-34.) The DHO also

noted that BOP Program statement 5270.09 requires inmates to bear

sole   responsibility    to   keep   themselves    free   of   contraband,

regardless of ownership. (Id.)

       The DHO imposed sanctions including disallowance of 41 days

of earned GCT and forfeiture of 41 days of non-vested GCT, because

possession of a cellphone “interferes with the ability of staff to

                                     9
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 10 of 21 PageID: 142



monitor whether inmates are making calls for prohibited or illegal

purposes.” (Id. §§ VI, VII, Dkt. No. 4-1 at 34.) The 41-day loss

of earned GCT was the minimum sanction for “greatest severity level

offenses[.]” 28 C.F.R. § 541.4(b)(1); 28 C.F.R. § 541.3, Table 1.

Petitioner    was   also    sanctioned     with    30   days   of    disciplinary

segregation and a 180-day loss of commissary, telephone, and e-

mail privileges for the Code 108 infraction. (Clark Decl., Ex. 8

at § VI, Dkt. No. 4-1 at 34.) On October 28, 2019, Petitioner

appealed the DHO’s decision to the BOP Northeast Regional Office

and the BOP Central Office, both of which affirmed the DHO, the

latter stating “you were appropriately charged with possession of

a cellular phone; it is irrelevant if you actually used it.” (Clark

Decl., Exs. 2, 3, Dkt. No. 4-1 at 12-18.)

     B.    The Parties’ Arguments

     Petitioner seeks relief from the disciplinary sanctions on

five grounds: (1) Petitioner was never at SFF, a facility for

females;     (2)    BOP    staff   member    Mr.    Torralba        misidentified

Petitioner; (3) an SIS investigator told Petitioner that lab

results would show whether the phone belonged to Petitioner, and

Petitioner never received the lab results; (4) Torralba never

charged Petitioner with running, eluding or refusing a direct

order, which suggests Torralba’s report was false; and (5) the

sanctions were too harsh. (Pet. ¶¶ 13, 15, Dkt. No. 1 at 6-7.)

Respondent contends the petition should be denied for two reasons,

                                      10
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 11 of 21 PageID: 143



Petitioner was afforded his due process rights throughout the

disciplinary process, and the DHO’s finding of guilt was supported

by “some evidence,” the applicable standard. (Answer, Dkt. No. 4

at 3.)

       C.     Standard of Law

       In Wolff v. McDonnell, the Supreme Court described the minimum

due process required before an inmate may lose good-time credits.

418 U.S. 539, 563-71 (1974). The due process protections include

(1) written notice of the charges at least twenty-four hours prior

to a hearing; (2) an opportunity to call witnesses and present

evidence in defense; (3) opportunity to receive assistance from an

inmate representative; (4) a written statement of the evidence

relied on and reasons for the disciplinary action; and (5) an

appearance before an impartial decision-making body. Wolff, 418

U.S. at 563–567. The Supreme Court later held that “some evidence”

is the standard of review required to affirm an inmate’s finding

of guilt of a prison rule infraction that resulted in the loss of

good   time    credit.   Superintendent,   Massachusetts      Corr.   Inst.,

Walpole v. Hill, 472 U.S. 445, 454 (1985). “Ascertaining whether

this standard is satisfied does not require examination of the

entire      record,   independent   assessment   of   the   credibility   of

witnesses, or weighing of the evidence.” Id. The standard is met

if any evidence in the record could support the conclusion by the

tribunal. Id. at 455-56.

                                      11
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 12 of 21 PageID: 144



     The   BOP   regulations   for   prison   disciplinary    proceedings

exceed the minimum due process provided in Wolff. See 28 C.F.R. §§

541.1 to 541.8; see Von Kahl v. Brennan, 855 F. Supp. 1413, 1418

(M.D. Pa. 1994) (“While the regulations substantially track the

procedures outlined in Wolff, in some respects they go beyond what

the due process clause itself requires.”) (internal citations

omitted). Under 28 C.F.R. § 541.5, when BOP staff have reason to

believe that an inmate committed a prohibited act, the BOP must

prepare an incident report and refer the matter for investigation.

After an investigation, the incident report is provided to a UDC

pursuant to 28 C.F.R. § 541.7, for an initial hearing. A DHO

hearing must be conducted pursuant to the procedures set forth at

28 C.F.R. § 541.8. The procedures require the BOP to give inmates

advance written notice of the charges no less than 24 hours before

the DHO hearing. 28 C.F.R. § 541.8(c). Inmates are entitled to the

assistance of a staff representative for the DHO hearing. 28 C.F.R.

§ 541.8(d). The inmate has the right to be present throughout the

DHO hearing, except during deliberation or when institutional

security would be jeopardized. 28 C.F.R. § 541.8(e).

     In a DHO hearing, the inmate is entitled to make a statement,

present    documentary   evidence,    and   submit   names   of   requested

witnesses and have them called to testify, if reasonably available,

and present documents. 28 C.F.R. § 541.8(f). Once a decision has

been made by the DHO, the DHO must prepare a record of the

                                     12
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 13 of 21 PageID: 145



proceedings sufficient to document that the inmate was advised of

his rights, the DHO’s findings, the specific evidence relied upon

by the DHO, the sanctions imposed, the reasons for the DHO’s

decision and for the sanctions imposed, and the record must be

delivered to the inmate. 28 C.F.R. § 541.8(h).

     D.    Analysis

           1.   The SFF designation on the incident report

     In Ground One of the petition, Petitioner asserts he was

charged in the incident report with having been found in the female

institution, SFF at Hazelton, and the DHO confirmed that he found

Petitioner guilty of all facts alleged in the incident report.

(Pet. ¶13, Ground One, Dkt. No. 1 at 6.) Petitioner claims he was

never in SFF. (Id.) Respondent opposes habeas relief on Ground

One, arguing that “SFF,” which was crossed out by hand on the

incident report, was simply a clerical error, and Petitioner was

not charged with unauthorized access to SFF. (Answer, Dkt. No. 4

at 12.) In his motion for discovery, Petitioner sought the name of

the staff member who crossed out “SFF” and wrote in “FCC” and the

time when was the report given to Petitioner. (Mot. for Discovery,

Dkt. No. 5.) He also requested video footage from SFF to show he

was never there. (Id.) In his reply brief, Petitioner asserts that

it was the DHO, on August 29, the day of the hearing, who said

“SFF” was a typographical error and crossed it out when Petitioner



                                    13
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 14 of 21 PageID: 146



questioned the form. (Reply Brief, Dkt. No. 6 at 9-10.) Petitioner

argues that this shows bias on part of the DHO. (Id.)

     “A habeas petitioner, unlike the usual civil litigant in

federal court, is not entitled to discovery as a matter of ordinary

course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Rule 6(a) of

the Rules Governing Section 2254 Cases in United States District

Courts, which applies to petitions under 28 U.S.C. § 2241 pursuant

to Rule 1(b), provides that, “[a] judge may, for good cause,

authorize a party to conduct discovery under the Federal Rules of

Civil Procedure and may limit the extent of discovery.” Habeas

Rule 6(b) requires the party requesting discovery to provide

reasons for the request. Under the “good cause” standard, courts

should grant leave to conduct discovery in habeas proceedings only

“‘where specific allegations before the court show reason to

believe that the petitioner may, if the facts are more fully

developed, be able to demonstrate that he is ... entitled to

relief.’” Thompson v. Lappin, No. CIV. 07-2694 (JAP), 2008 WL

2559303, at *2 (D.N.J. June 24, 2008) (quoting Bracy, 520 U.S. at

908–09 (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)).

     In his petition, Petitioner asserts he was never in the female

facility, SFF, but he was found guilty of being there. In his reply

brief, he claims the DHO was biased because, on the day of the

hearing, the DHO said SFF was a typographical error, crossed it

out and wrote in “FCC” as the name of the institution, and also

                                    14
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 15 of 21 PageID: 147



changed the Unit number on the incident report. First, it is clear

from the incident report that Petitioner was not charged with

anything other than possession of a cellphone, Prohibited Act Code

108. (Clark Decl., Ex. 5 ¶¶9-10, Dkt. No. 4-1 at 25.) Second, the

place of the incident is described on the report as “Camp/SPC

Programs   Building,”    consistent      with    the    description    of    the

incident by Torralba, the reporting staff member. The incident

report left no question of where the alleged incident occurred and

there is no reason to conclude the DHO was biased by correcting

the name of the institution and the unit, which had nothing to do

with the charge other than the institution where the charge was

brought.   Therefore,   Petitioner       did    not    show   good   cause   for

discovery concerning the handwritten corrections on the incident

report. See Levi v. Holt, 192 F. App’x 158, 162 (3d Cir. 2006)

(habeas discovery requests are granted upon discretion of the

district court.) Further, Ground One of the petition is meritless

because the clerical error was not relevant to the charge and the

DHO’s correction of a clerical error does not indicate bias. See

e.g. Millhouse v. Warden Lewisburg USP, 785 F. App'x 931, 935 (3d

Cir. 2019) (“we discern no clear error in the District Court’s

finding that the reference in the report’s narrative description

was a typographical error.”)




                                    15
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 16 of 21 PageID: 148



           2.    Torralba’s Identification of Petitioner

     In Ground Two of the petition, Petitioner attacks Torralba’s

identification    of   Petitioner   as   the   inmate   who   possessed   a

cellphone. Petitioner relies on Inmate Little’s testimony that

when Torralba called Petitioner to the message center, Inmate

Little heard Torralba say that Petitioner was not the inmate he

was looking for. (Pet. ¶13, Ground Two, Dkt. No. 1 at 6.) Torralba

confronted two other inmates before coming back to Petitioner and

identifying him as the inmate who had a cellphone. (Id.) In his

discovery request, Petitioner’s sought a statement from Torralba

that Petitioner was not the inmate he was looking for. (Mot. For

Discovery, Dkt. No. 5.) In his reply brief, Petitioner argues the

DHO did not consider Inmate Little’s statement, and Torralba could

not have been 100% sure of his identification, as he claimed,

because he did not immediately take Petitioner into custody and

instead considered whether it was another inmate. (Reply Brief,

Dkt. No. 6 at 10, 11, 13.)

     Petitioner’s allegation that the DHO did not consider Inmate

Little’s statement is belied by the DHO’s report, and the report

further demonstrates that the DHO took into account the fact that

Torralba did not immediately identify Petitioner. (Clark Decl.,

Ex. 8 § V, Dkt. No. 4-1 at 33-34.) The DHO discounted Petitioner’s

testimony and Inmate Little’s written statement because Torralba

explained Petitioner had changed his appearance by changing his

                                    16
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 17 of 21 PageID: 149



clothes and wearing glasses. (Id.) The DHO credited Torralba’s

identification because Torralba first identified Petitioner from

the bed book card locator, and after seeing several other inmates,

was able to identify Petitioner in person, despite his change in

clothes and addition of eyeglasses. (Clark Decl., Ex. 8 § V, Dkt.

No. 4-1 at 33-34.))

      The    district         court   reviews      only   whether    some      evidence

supports the DHO’s findings, without independent assessment of the

credibility of witnesses, or weighing the evidence. Kenney v.

Lewisburg, 640 F. App'x 136, 139 (3d Cir. 2016) (“[a]scertaining

whether the ‘some evidence’ standard is satisfied does not require

examination       of    the    entire    record,     independent     assessment     of

witnesses' credibility, or weighing of the evidence”) (quoting

Hill, 472 U.S. at 455-56.) Torralba’s statement in the incident

report and the photograph of the cellphone found by Torralba are

sufficient to meet the “some evidence” standard. Therefore, the

Court denies Ground Two of the petition.

             3.        Forensic evidence of cellphone ownership

      In Ground Three of the petition, Petitioner asserts that when

he denied possession of the cellphone to an SIS investigator, he

was   told   SIS       would   send     the   cellphone    to   a   lab   to   confirm

ownership. (Pet. ¶ 13, Dkt. No. 1 at 6.) Petitioner sought the lab

results in his discovery request. (Mot. for Discovery, Dkt. No.

5.) In the answer, Respondent refers to the BOP Central Office’s

                                              17
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 18 of 21 PageID: 150



response to Petitioner’s administrative appeal, explaining that

the contents of the cellphone would not change the result that

Petitioner had possessed the cellphone. (Answer, Dkt. No. 4 at 13,

citing Clark Decl., Ex. 3.)

     BOP Prohibited Act 108 precludes possession of a hazardous

tool, including a cellphone. 28 C.F.R. § 541.3 Table 1. The

regulation does not require ownership or even use of a cellphone

for violation of the Code. See also BOP P.S. 5270.09, Table 1. 3

Therefore, Petitioner has not shown good cause for discovery of

the lab results. Ground Three of the petition is denied because

there is sufficient evidence to establish Petitioner possessed the

cellphone, and even if forensics showed Petitioner did not own or

even use the cellphone, it would not exonerate him. See e.g. Denny

v. Schultz, 708 F.3d 140, 147 (3d Cir. 2013) (“it is undisputed

that two homemade shanks were found in a space accessible from

within Denny's cell. This evidence, by itself, constitutes “some

evidence”    that     Denny    possessed    the   weapons    in   question.”)

Therefore, the Court denies Ground Three of the petition.

            4.     Torralba’s failure       to    charge    Petitioner   with
                   running or eluding

     In Ground Four of the petition, Petitioner asserts that if

Torralba’s       description   of   the    incident   was    accurate,   that




3 Available at https://www.bop.gov/mobile/policy/, last visited
March 24, 2021.
                                      18
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 19 of 21 PageID: 151



Petitioner ran off after Torralba discovered the cellphone on him,

then Torralba would have charged Petitioner with running or eluding

staff. (Pet. ¶ 13, Dkt. No. 1 at 7.) Respondent claims the lack of

another charge is not relevant; the evidence was sufficient to

find Petitioner guilty of possessing a cellphone. (Answer, Dkt.

No. 4 at 12, 14-16.)

      The BOP’s decision not to charge Petitioner with running from

or   eluding     staff   is   not    exculpatory     of    his   possession      of   a

cellphone. Once again, because there is some evidence supporting

the DHO’s finding of guilt on the infraction that was charged, it

is   not   the    Court’s     role   to    reweigh   the    evidence   or     assess

credibility.      Therefore,     the      Court   denies   Ground   Four    of    the

petition.

            5.     The photograph of the cellphone

      Although not raised in the petition, Petitioner asserts in

his reply brief that the photograph of the cellphone that was put

into evidence “has USP Hazelton and not FCC” on the heading of the

page, and this raises doubt about the fairness of the hearing.

(Reply Brief, Dkt. No. 6 at 13.) District courts need not entertain

claims raised for the first time in a reply brief because it

deprives the respondent of an opportunity to address the claim.

See U.S. v. Boggi, 74 F.3d 470, 478 (3d Cir. 1996) (“As a general

matter, the courts of appeals will not consider arguments raised

on appeal for the first time in a reply brief.”) (quoting Hoxworth

                                           19
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 20 of 21 PageID: 152



v. Blinder, Robinson & Co., 903 F.2d 186, 204-05 n. 29 (3d Cir.

1990)). Therefore, the Court simply notes that the heading “United

States Penitentiary Hazelton Photo Sheet” above the photograph of

the cellphone does not cause doubt over the fairness of the

disciplinary    proceeding.   According    to   the   BOP   website, 4   FCI

Hazelton, a medium security institution with a secure female

facility, and USP Hazelton, a high security penitentiary with an

adjacent minimum security camp, fall within the Hazelton Federal

Correctional Complex (“FCC”). The incident report states that

Torralba found Petitioner in possession of a cellphone at “Camp/SPC

Programs Building.” (Clark Decl., Ex. 5 ¶ 6, Dkt. No. 4-1 at 25.)

The evidence supports a conclusion that the cellphone was stored,

or the photograph was taken, in any of the facilities under the

umbrella of FCC Hazelton, rather than, as Petitioner seems to

suggest, that the heading on the photograph demonstrates the

cellphone was not found on him in or around the Programs Building

in the Camp.

           6.    Harshness of the sanctions

     Petitioner argues that his sanctions, including a total loss

of 82 GCT days, are too harsh. (Pet. ¶ 15.) The sanctions imposed


4 The Court takes judicial notice under Federal Rule of Evidence
201(b) of the description of the Federal Correctional Complex
Hazelton (“FCC Hazelton”) on the BOP website, available at
https://www.bop.gov/locations/institutions/haz/,  last   visited
March 24, 2021.


                                    20
Case 1:20-cv-03535-RMB Document 12 Filed 03/29/21 Page 21 of 21 PageID: 153



by the DHO were within the limits for a “greatest severity level

prohibited act,” according 28 C.F.R. § 541.3(b) and Table I. Even

when the sanctions imposed exceed the “ordinary sanction,” it does

not   violate   due   process    when    the   sanctions   fall   within   the

sanctions in the applicable regulation. See e.g., Wallace v.

Ebbert, 505 F. App’x 124, 125 (3d Cir. 2012) (“nothing in Table 1

prohibited the DHO from disallowing a greater percentage of [the

inmate’s] good conduct time in an effort to deter him from future

infractions.”) Therefore, Petitioner was not denied due process

due to the harshness of the sanctions imposed, and the Court denies

Ground Five of the petition.

V.    CONCLUSION

      For   the    reasons      discussed      above,   the   Court   denies

Petitioner’s motions for discovery and default judgment and denies

the petition for writ of habeas corpus under 28 U.S.C. § 1915.



An appropriate Order follows.



Date: March 29, 2021

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                        21
